
	

115 S2931 IS: National Milestones to Measure Progress in Ending the Opioid Epidemic Act of 2018
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2931
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mr. Markey (for himself, Ms. Murkowski, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To develop national milestones to measure success in curtailing the opioid epidemic.
	
	
		1.Short title
 This Act may be cited as the National Milestones to Measure Progress in Ending the Opioid Epidemic Act of 2018.
		2.National milestones to measure success in curtailing the Opioid Epidemic
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary), in consultation with the Administrator of the Drug Enforcement Administration and the Director of the Office of National Drug Control Policy, shall develop national indicators to measure success in curtailing the opioid epidemic, with the goal of significantly reversing the toll of opioid misuse and opioid-related morbidity and mortality in the United States within 5 years of such date of enactment (referred to in this section as the national milestones).
 (b)National milestones To end the opioid epidemicThe national milestones under subsection (a) shall include the following: (1)The establishment of not fewer than 10 indicators or metrics to accurately and expediently measure progress in meeting the goal described in subsection (a)(1), which shall include—
 (A)a reduction in fatal and non-fatal opioid overdoses; (B)a reduction in emergency room visits related to opioid misuse and abuse;
 (C)an increase in public and provider education, including a focus on reducing stigma associated with opioid use disorder;
 (D)an increase in the number of individuals in sustained recovery from opioid use disorder;
 (E)a reduction in the number of co-infections associated with injection drug use, such as HIV, viral hepatitis, and endocarditis, and an expanded capacity to reduce initial infections and enhance access to treatment;
 (F)an increase in the number of providers prescribing medically assisted treatment for opioid use disorder in different settings, including primary care, community health centers, jails, and prisons;
 (G)an increase in the number of harm reduction organizations, including syringe services programs and naloxone distribution programs;
 (H)an increase in the number of individuals admitted to opioid use disorder treatment; and (I)additional indicators or metrics, such as metrics pertaining to specific populations, including women and children, American Indians and Alaskan Natives, individuals living in rural and non-urban areas, and justice-involved populations, that would further clarify the progress made in addressing the opioid misuse and abuse epidemic, as the Secretary determines appropriate.
 (2)A reasonable goal, such as a percentage decrease or other specified metric, that signifies progress in meeting the goal described in subsection (a), and annual targets to help achieve that goal.
 (c)Extension of periodIf the Secretary determines that the goal described in subsection (a) will not be achieved with respect to any indicator or metric established under subsection (b)(2) within 5 years of the date of enactment of this Act, the Secretary may extend the timeline for meeting such goal with respect to that indicator or metric. The Secretary shall include with any such extension a rationale for why additional time is needed and a description of changes the Secretary will make in order to achieve such goal with respect to the indicator or metric.
 (d)ReportsDuring the 5-year period described in subsection (a) or such extended period as the Secretary may determine under subsection (c), the Secretary shall—
 (1)submit to Congress annual reports on the national milestones; and (2)make each such report publicly available.
 (e)Annual status updateBeginning one year after submission of the report under subsection (d) and for each year thereafter that a report is required under such subsection, the Secretary shall provide an update to Congress on the progress of Federal agencies in achieving the goals detailed in the national milestones. Each such update shall include—
 (1)the total Federal investment in programs addressing the opioid epidemic and the amount invested in each program, both by fiscal year and, for programs created after fiscal year 2015, the total spent since the program’s creation;
 (2)an evaluation of the most and least effective Federal programs intended to respond to the opioid crisis;
 (3)the progress made in the first year or since the previous report, as applicable, in meeting each indicator or metric in the national milestones; and
 (4)the Secretary's proposal for meeting each specified indicator or metric in the proceeding year.  